Citation Nr: 1824016	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-41 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 10, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to April 10, 2014, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This case was previously before the Board and was remanded for further development in March 2014 and November 2016.  In March 2014, the case was remanded to afford the Veteran an examination to determine the severity of his PTSD.  In November 2016, the case was remanded to afford the Veteran an opportunity to provide testimony in a hearing.  In March 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  The Board additionally notes that the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in February 2015, and a transcript of that hearing is associated with the claims file as well.  In June 2017, the case was remanded for additional development.  

Additionally, in the November 2016 decision, the Board found that evidence of unemployability was submitted during the course of the appeal, and a claim for entitlement to TDIU was considered to have been raised by the record as "part and parcel" of the underlying claim for an increased evaluation for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  By way of history, the Veteran was previously granted entitlement to TDIU from April 10, 2014.  See November 2014 Rating Decision; April 2015 Rating Decision.  The claim for entitlement to TDIU prior to April 10, 2014 is properly before the Board.

The issue of entitlement to TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to April 10, 2014, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; impairment of short- and long-term memory (e.g., forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, depressed mood; anxiety; suspiciousness; chronic sleep impairment; and mild memory loss (such as forgetting names and directions).

2.  For the period from April 10, 2014, the Veteran's PTSD resulted in deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, and is manifested by: impaired impulse control (such as unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances (including work or a worklike setting); impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; depressed mood; anxiety; and chronic sleep impairment.

3.  For the period prior to April 10, 2014, the Veteran has a single disability rating at 40 percent or more, but his additional service-connected disabilities do not bring the combined rating to 70 percent or more, nor does he have a single disability rated at 60 percent or higher. 




CONCLUSIONS OF LAW

1.  For the period prior to April 10, 2014, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  For the period from April 10, 2014, the criteria for a rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  For the period prior to April 10, 2014, the criteria for a TDIU on a schedular basis are not met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Increased Ratings for PTSD

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Psychiatric disabilities, to include PTSD, are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether the Veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of the Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As the DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made, assigned Global Assessment of Functioning (GAF) scores remain relevant for consideration in this appeal.  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.  Scores ranging from 21 to 30 are indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

The Board finds that the Veteran is competent and generally credible in his reports of symptoms because they are generally consistent and were accepted by clinicians and examiners without challenge as exaggerated or manipulative.  The Board additionally finds that the medical evidence of record is competent, credible, and probative.

a.  Period Prior to April 10, 2014 

After a review of all the lay and medical evidence of record, the Board finds that a disability rating of 50 percent, but no higher, is warranted for the period prior to April 10, 2014.  The evidence shows that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; impairment of short- and long-term memory (e.g., forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, depressed mood; anxiety; suspiciousness; chronic sleep impairment; and mild memory loss (such as forgetting names and directions).

In a March 2010 VA examination, the Veteran presented with symptoms that included nightmares, numbness, avoidance, sustained difficulty with closeness in relationships, social isolation, anhedonia, irritability, impaired memory, hypervigilance, and hopelessness.  The examiner determined that these symptoms had a moderate impact on the Veteran's psychological, social, and occupational functioning.  In an October 2010 substantive appeal, the Veteran reported anxiety, impaired sleep, anger, mood swings followed by violence, detachment, and inability to adapt to stressful circumstances.  In October 2012, the Veteran reported weeping easily, feeing low and sensitive, sleep impairment, lack of concentration, and preferring isolation.  In July 2013, the Veteran reported memory loss, to include forgetting names of friends at an event, involvement in veteran's organizations, occasional periods of depression without suicidal ideations, and sleep impairment.  Testing revealed borderline to moderate impairment in memory; however, the neuropsychiatrist noted that there was no evidence of marked storage deficits.  There was no evidence of difficulties with verbal expressions, tangentiality, circumstantiality, loosening of associations, flight of ideas, delusions, hallucinations, or illusions/misperceptions.  He was able to independently complete activities of daily living.  

A rating in excess of 50 percent is not warranted for the period prior to April 10, 2014.  The Veteran's symptoms did not result in deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Additionally, there was no evidence of current suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  

The Board notes that there is evidence of difficulty in adapting to stressful circumstances and occasional impaired impulse control, which are contemplated by the 70 percent rating criteria: in October 2010, he reported that he was unable to adapt to stressful circumstances and experienced mood swings followed by violence and in September 2014, he described racing to a prior representative in anger after receiving a 30 percent rating for his PTSD.  Documented instances of irritability usually involved verbal disagreements with his wife.  There is no indication that his irritability affected his other areas of functioning, to include in work-like settings or with non-family relationships, and the evidence does not indicate that these bouts rose up to a level of severity that impaired occupational or social functioning in most areas.  Indeed, he often reported to treating providers that his symptoms were either at baseline or had improved.  When evaluating mental health disorders, the analysis should not be limited solely to whether the Veteran exhibited the symptoms listed in the Rating Schedule but, rather, their effect on the Veteran's level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The Board finds that the preponderance of the record indicates that these symptoms did not occur with such frequency, duration, or severity as to result in deficiencies in most areas.  

Finally, the Board acknowledges that a February 2010 VA consultation determined that the severity of the Veteran's psychological stressors in social, occupational, and marital/familial settings were severe.  However, there was no indication of deficiencies in most areas because the provider did not note severe impairments in judgement, thinking, or mood.  Significantly, the record indicates that the Veteran's social functioning is not totally impaired.  Though the Veteran reported conflicts with family and friends due to difficulties with communicating and lack of compassion, he was nonetheless able to maintain adequate relationships with his wife, children, and a few friends.  He also reported participation with veterans' organizations.  GAF scores during this period generally ranged from 53 to 57, indicating moderate symptoms.  

In sum, the Veteran's symptoms more nearly approximate the criteria for the assignment of a 50 percent rating because the record shows occupational and social impairment with reduced reliability and productivity.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

b.  Period From April 10, 2014 

After a review of all the lay and medical evidence of record, and resolving doubt in the Veteran's favor, the Board finds that a disability rating in excess of 70 percent is not warranted for the period from April 10, 2014.  The Veteran's symptoms result in deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, and is manifested by: impaired impulse control (such as unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances (including work or a worklike setting); impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; depressed mood; anxiety; and chronic sleep impairment.

In April 2014 and November 2014 VA examinations, the examiners determined that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported: a strained marital relationship, few friends, irritability, and difficulty focusing and staying on task.  Upon examination, the examiners noted depressed mood, anxiety, sleep impairment, flattened affect, impairment of short and long-term memory, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  In March 2015, the Veteran's treating clinician reported that the Veteran's symptoms caused significant impairment in social occupational functioning, but also noted that the Veteran followed a pattern of waxing and waning symptoms, though always present to some degree.  In the March 2017 Board hearing transcript, the Veteran reported that his symptoms have remained consistent during the appeal period.  His wife testified that they have been married for 40 years, and described the Veteran's irritability, lack of motivation, lack of concentration, depression, and memory loss.  In June 2017, the Veteran reported that he forgets names of certain people such as his banker; however, he denied forgetting appointments, repeating questions, or misplacing item, and he stated that his friends have not complained about his memory.  Most recently, in an October 2017 VA treatment record, the Veteran denied hallucinations, delusions, suicidal thoughts, and homicidal thoughts.  

The record does not show that the Veteran's symptoms have manifested with such severity, frequency, and duration as to result in total occupational and social impairment.  The Veteran does not exhibit total occupational or social impairment due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Throughout the appeal period, medical records document that the Veteran generally presented to medical appointments groomed; dressed appropriately; alert; oriented; with normal speech; with linear, relevant, goal-directed thought process; with no hallucinations or evidence of formal thought disorder; with no ruminations or obsessional ideation; with intact memory; and with appropriate insight and judgment.  

Significantly, the record indicates that the Veteran's social functioning is not totally impaired.  It was noted that while the Veteran prefers to remain fairly isolated, he is nonetheless able to maintain adequate relationships with family, to include a 40 year marriage to his wife.  He also reported having a few friends and that he occasionally participates with a local veterans' organization.  Notably, in April 2016 that he was helping a younger veteran.  As such, the record does not indicate that the Veteran's symptoms result in total social impairment.  

In sum, the Veteran's PTSD symptoms more nearly approximate the criteria for the assignment of a 70 percent rating, but no higher, for the entire period on appeal.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

III.  TDIU prior to April 10, 2014

As the Veteran already receives TDIU for the period from April 10, 2014, only the period from March 8, 2010 (when the claim was filed) to April 9, 2014 will be discussed.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from a common etiology or a single accident; disabilities affecting a single body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

The Veteran's current service connected disabilities are as follows: PTSD at 50 percent disabling effective March 8, 2010 and 70 percent disabling effective April 10, 2014; tinea versicolor at 10 percent disabling effective November 28, 1980; tinnitus at 10 percent disabling effective September 4, 2009; and hearing loss at a noncompensable rating.  For the period from March 8, 2010 to April 9, 2014, the Veteran's combined rating is 60 percent.  See 38 C.F.R. § 4.25.  The Veteran's combined ratings do not meet the § 4.16(a) schedular criteria for TDIU.  The Veteran has a single disability rating at 40 percent or more, but his additional service-connected disabilities do not bring the combined rating to 70 percent or more.  He also does not have a single disability rated at 60 percent or higher.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  

As the Veteran does not meet the schedular criteria for TDIU, the claim for entitlement to TDIU under 38 C.F.R. § 4.16(a) is denied.


ORDER

For the period prior to April 10, 2014, entitlement to a disability rating of 50 percent, but no higher, for PTSD is granted.

For the period from April 10, 2014, entitlement to a disability rating in excess of 70 percent for PTSD is denied.

For the period prior to April 10, 2014, entitlement to a TDIU on a schedular basis under 38 C.F.R. § 4.16 (a) is denied.


REMAND

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service (Director) for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

In March 2015, treating clinician Dr. A.D. stated that the Veteran's PTSD renders him unable to maintain employment due to symptoms such as insomnia with nightmares, irritability, isolation, reaction to triggers, lack of concentration, and recurrent and disturbing thoughts.  She also stated that she has provided treatment since 2009 and that the Veteran followed a pattern of waxing and waning symptoms that are always present to some degree.  Though Dr. A.D. did not specify as to when the Veteran's occupational functioning became impaired, the Board notes that her correspondence, in combination with lay statements, medical treatment history, VA examinations, employment history, and level of education, are sufficient to indicate potential unemployability due to service-connected disabilities.  As such, the claim should be remanded for referral to the Director of Compensation in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to TDIU on an extraschedular basis to VA's Director of Compensation Service for extraschedular consideration as to whether the Veteran is unemployable due to his service-connected disabilities.

2.  If the determination of the issue on appeal remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last SSOC. The Veteran and his representative should be afforded the applicable time period in which to respond. Thereafter, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


